AMENDED & RESTATED OMNIBUS CREDIT AGREEMENT Dated as of January 29, 2010 by and among THE STUDENT LOAN CORPORATION, as Borrower, CITIBANK, N.A., as Lender, CITIBANK, N.A., not in its individual capacity but solely in its separate capacity as the Trustee under the Trust Agreement referred to herein, and THE NON-SECURITIZATION SUBSIDIARIES that become parties hereto from time to time pursuant to Joinder Agreements TABLE OF CONTENTS Page ARTICLE I DEFINITIONS, UCC DEFINITIONS, ACCOUNTING TERMS AND INTERPRETATION 2 Section 1.1 Defined Terms 2 Section 1.2 UCC Definitions 21 Section 1.3 Computation of Time Periods 21 Section 1.4 Accounting Terms and Principles 21 Section 1.5 Rounding Off 22 Section 1.6 Certain Terms 22 ARTICLE II THE FACILITY 23 Section 2.1 The Commitment 23 Section 2.2 Borrowing Procedures 23 Section 2.3 Grandfathered Loans 24 Section 2.4 Changes to Commitment 25 Section 2.5 Supplemental Illiquid Asset Funding 25 Section 2.6 Repayment of Revolving Loans 26 Section 2.7 Evidence of Debt 26 Section 2.8 Voluntary Prepayments 26 Section 2.9 Mandatory Prepayments 26 Section 2.10 Interest 27 Section 2.11 Fees 28 Section 2.12 Payments and Computations 29 Section 2.13 Other Provisions Governing Revolving Loans 29 Section 2.14 Capital Adequacy 31 Section 2.15 Taxes 31 Section 2.16 Mitigation 33 Section 2.17 Borrowing Base Determination 33 ARTICLE III CONDITIONS PRECEDENT 35 Section 3.1 Conditions Precedent to Closing Date 35 Section 3.2 Conditions Precedent to Each Borrowing 37 ARTICLE IV REPRESENTATIONS AND WARRANTIES 38 Section 4.1 Organization; Power 38 Section 4.2 Authorization; Enforceability; Due Execution and Delivery 38 Section 4.3 Government Approvals; No Conflicts 39 Section 4.4 Financial Condition 39 Section 4.5 Properties; Intellectual Property 39 Section 4.6 Litigation; Environmental Matters 39 Section 4.7 Compliance with Law; Defaults 39 Section 4.8 Investment Company Act Status 40 Section 4.9 ERISA 40 Section 4.10 Disclosure 40 Section 4.11 Solvency 40 Section 4.12 Title and Security 40 Section 4.13 Student Loans 41 Section 4.14 Use of Proceeds 41 Section 4.15 Accounts 41 Section 4.16 Retained Securitization Interests 42 Section 4.17 Cash Management System 42 ARTICLE V COLLATERAL 42 Section 5.1 Grant of Security Interest 42 Section 5.2 Release of Collateral 45 Section 5.3 Investment of Proceeds 46 Section 5.4 Reallocation of Proceeds 46 ARTICLE VI COVENANTS 47 Section 6.1 Information Delivery 47 Section 6.2 Material Events 47 Section 6.3 Maintenance of Property 47 Section 6.4 Maintenance of Existence and Conduct of Business 47 Section 6.5 Nature of Business 48 Section 6.6 Payment of Obligations 48 Section 6.7 Non-Securitization Subsidiary Guaranty 48 Section 6.8 Enforcement of Obligations; Servicing of Obligations 48 Section 6.9 Books and Records; Inspection of Property 49 Section 6.10 Mergers and Sales of Assets 49 Section 6.11 Compliance with Law 49 Section 6.12 Use of Proceeds 49 Section 6.13 Other Indebtedness 49 Section 6.14 Negative Pledge 49 Section 6.15 Accounts 50 Section 6.16 Minimum Adjusted EBITDA to Interest Expense 51 Section 6.17 Minimum Consolidated Tangible Net Worth 51 Section 6.18 Financial Reporting 51 Section 6.19 Funding Forecast 52 Section 6.20 Monthly Reports 52 Section 6.21 Borrowing Base Determination 53 Section 6.22 Cash Management System 53 ii ARTICLE VII EVENTS OF DEFAULT; REMEDIES FOLLOWING EVENT OF DEFAULT OR CHANGE OF CONTROL TRIGGER 53 Section 7.1 Events of Default 53 Section 7.2 Acceleration of Maturity; Other Remedies 55 Section 7.3 Rescission 56 Section 7.4 Remedies following Event of Default or Change of Control Trigger 57 Section 7.5 Compliance with Restrictions 58 Section 7.6 Private Sale 58 Section 7.7 Further Assurances as to the Collateral 59 Section 7.8 Lender's Appointment as Attorney-in-Fact 60 Section 7.9 Other Remedies 61 ARTICLE VIII MISCELLANEOUS 61 Section 8.1 Amendments, Waivers and Consents 61 Section 8.2 Assignments and Participations 61 Section 8.3 Costs and Expenses 62 Section 8.4 Indemnities 63 Section 8.5 Confidentiality 63 Section 8.6 Relationship of Parties 64 Section 8.7 Limitation of Liability 64 Section 8.8 Right of Set-off 64 Section 8.9 Notices, Etc. 65 Section 8.10 No Waiver; Remedies 65 Section 8.11 Governing Law 65 Section 8.12 Submission to Jurisdiction; Service of Process 65 Section 8.13 Waiver of Jury Trial 66 Section 8.14 Marshaling; Payments Set Aside 66 Section 8.15 Entire Agreement 67 Section 8.16 Severability 67 Section 8.17 Patriot Act Notice 67 Section 8.18 Section Titles 67 Section 8.19 Execution in Counterparts 67 Section 8.20 Concerning the Trustee 68 iii SCHEDULES Schedule I - Grandfathered Loans Schedule II - Permitted Liens Schedule III - Borrower's Accounts Schedule IV - Servicing Agreements Schedule V - Retained Securitization Interests Schedule VI - Cash Management System Schedule VII - Addresses for Notices and Wiring Instructions EXHIBITS Exhibit A - Form of Borrowing Request Exhibit B - Form of Monthly Report Exhibit C - Parameters for February and March 2010 Securitizations Exhibit D - Form of Joinder Agreement iv This
